PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                           for
                                                                                               Jan 31, 2019
                                           Eastern District of Washington
                                                                                                   SEAN F. MCAVOY, CLERK




 U.S.A. vs.                  Alamine, Fikadu A.                        Docket No.            2:18CR00227-TOR-1


                                Petition for Action on Conditions of Pretrial Release

        COMES NOW Erik B. Carlson, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Fikadu A Alamine, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers, sitting in the Court at Spokane, Washington, on the 25th day of January 2019, under the following
conditions:

Condition #1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant will not use
or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Fikadu A. Alamine is alleged to have possessed a controlled substance on January 26, 2019, in violation of
RCW 69.50.4013(1), by admitting to the undersigned officer that he ingested cocaine on that date.

On January 28, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Alamine. He
acknowledged an understanding of his conditions, which included a condition that he not violate any new laws.

Also on January 28, 2019, Mr. Alamine verbally admitted he ingested a ½ gram of cocaine on January 26, 2019.
Subsequently, Mr. Alamine signed a substance abuse admission form acknowledging his use of cocaine.

Although Mr. Alamine was not arrested for any crimes on January 26, 2018, it is alleged he violated RCW 69.5034013(1),
by possessing cocaine prior to ingesting the substance on that date.

                            PRAYING THAT THE COURT WILL ORDER A SUMMONS
                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       January 30, 2019
                                                                 by      s/Erik Carlson
                                                                         Erik Carlson
                                                                         U.S. Pretrial Services Officer
  PS-8
  Re: Alamine, Fikadu A.
  January 30, 2019
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ X]     The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ X]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                        January 31, 2019

                                                                      Date
